McMonagle, J.,
dissenting.
{¶ 26} Respectfully, I dissent from the decision of the majority, which holds that Am.Sub.S.B. 5,149 Ohio Laws, Part I, 621 (“S.B. 5”) became effective March 27, 2002, when the Secretary of State declared the petitions invalid.
{¶ 27} The majority holds that the words of Section lg, Article II, Ohio Constitution, and R.C. 3519.16 establish the proposition that a law against which an invalid referendum petition is lodged becomes effective upon the date the Secretary of State declares the petitions invalid. This position is not supported by the words of the Constitution or the statute or any reasonable interpretation of those words. It is a fiction constructed to resolve what the majority believes to be an uncertainty in the law. I would hold that this uncertainty, if in need of resolution at all, is best resolved by the legislature or constitutional amendment; however, its resolution by the majority has no roots in the language of the Constitution.
{¶ 28} The majority states that there are three provisions in the Ohio Constitution that establish the date upon which a law passed by the General Assembly shall go into effect:1
{¶ 29} 1. Section lc, Article II. This section provides that a law is effective 90 days after the law shall have been filed by the Governor in the office of the Secretary of State.
{¶ 30} 2. Section lc, Article II. This section provides that a law, in the case of referendum, is effective upon approval by a majority of the electorate at the next succeeding regular or general election.
{¶ 31} 3. Section lg, Article II and R.C. 3519.16. Section lg, Article II provides that a referendum petition “shall be presumed to be in all respects sufficient, unless not less than forty days before the election, it shall be otherwise proved.” R.C. 3519.16 provides the method of protest against findings of validity *261or invalidity of a referendum petition by a board of elections. It also provides that the Secretary of State record and announce the decision concerning the validity of the petitions.
{¶ 32} The majority argues that Section lg, Article II, read in concert with R.C. 3519.16, creates a third (or fourth, see fn. 1) potentially effective date for a law passed by the legislature where a referendum petition is ultimately ruled invalid. I nowhere see either in the words themselves, or in their implications, the establishment of an effective date “upon proof that a referendum petition contains an insufficient number of signatures,” as urged by the majority. I read the language in Section lg, Article II that a referendum petition is presumed sufficient “unless * * * otherwise proved” to mean exactly what it says, i.e., if there is no protest to the petition, or if the protest is overruled, the issue will be submitted to the voters upon the ballot. R.C. 3519.22, which states that “[n]o measure submitted to the electors and receiving an affirmative majority of the votes cast on the measure shall be held ineffective or void on account of the insufficiency of the petitions by which such submission was procured,” supports this interpretation of Section lg, Article II.
{¶ 33} The majority contends that without implying this third (or fourth) effective date, there will be great uncertainty in the law, and suggests that no one will know what law applies during the period of time the petitions are being scrutinized. To ameliorate this uncertainty, it urges an effective date which corresponds with the date the Secretary of State announces that the petitions are invalid and states that no more extensions to conform the petitions are permitted.
{¶ 34} This holding of the majority gives power to an invalid petition; a wholly invalid petition would modify the effective date of legislation simply by being presented for validation. I think the better reasoning is that an invalid petition is a nullity and cannot and should not affect anything.
{¶ 35} While the majority’s intent to eliminate a potential uncertainty in the law is laudatory and perhaps even desirable, I cannot find the foundation for this in the words of the Constitution.
{¶ 36} In sum, I would reverse the judgment and remand the cause, holding that an invalid referendum petition is a nullity, and that the effective date of legislation, if it is a law subject to the possibility of referendum, is 90 days after the Governor files it with the Secretary of State, or, if a law not subject to referendum, then immediately upon its passage, as specifically provided in the Ohio Constitution.
Law Offices of Donald J. McTigue, Donald J. McTigue, Robert A. Beattey Jr., and Mark A. McGinnis, for appellant.
Thompson Hiñe, L.L.P., O. Judson Scheaf III, Scott A. Campbell, and Michele L. Noble; and Wiles, Boyle, Burkholder & Bringardner Co., L.P.A., and Michael L. Close, for appellees Ken Salak, Eugene L. Hollins, village of Canal Winchester, Robert J. Snider, and Wilma J. Snider.
Moots, Carter & Hogan, L.P.A., and Wanda L. Carter, for appellee Violet Township Board of Trustees.

. The majority does not mention a fourth provision, Section Id, Article II, Ohio Constitution, which provides that tax levies, appropriations for current expenses, and emergency laws necessary for the immediate preservation of the public peace, health, or safety shall go into immediate effect and that such laws are not subject to referendum.